EXHIBIT 10.18

 

LOGO [g20805page22.jpg]

 

Versata, Inc.    300 Lakeside Drive, Suite 1300, Oakland, CA 94612-3537 ph
510.628.1000 fx 510.238.4101

 

February 2, 2004

 

Yasmin Zarabi

 

Dear Yasmin:

 

We are very pleased to offer you the position of Vice President and General
Counsel, reporting directly to Alan Baratz. The terms of your employment with
Versata, Inc. are set forth below.

 

  •   You will be paid an annualized salary of $140,000 USD paid on a semi
monthly basis.

 

  •   You will be designated as an officer of the company for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended;

 

  •   As an officer of the company you will be ‘eligible to earn an annual
performance bonus of 25% of your annual base salary to be paid quarterly, if the
company meets two criteria for net revenue and cash flow for each quarter as
determined by the Board of Directors of the company. No bonus shall be earned
for less than 100% of achievement of a company goal.

 

  •   You will be granted an incentive stock option to purchase fifty thousand
(50,000) shares of common stock of the Corporation exercisable in accordance
with the Corporation’s 2000 Stock Incentive Plan (the “Plan”), as amended, and
standard stock purchase agreement with the change of control addendum to the
Stock option agreement. The exercise price per share of the Option shall be
equal to the closing price per share of common stock on NASDAQ on the date of
grant, January 27, 2004, as published in the Wall Street Journal. The Option
shall vest on a monthly basis over a 50-month period in accordance with the
Plan.

 

  •   Pending approval by the Board of Directors, special acceleration
provisions shall apply to the above stock options. Please refer to the attached
Addendum to Stock Option Agreement.

 

  •   You will be entitled to participate in Versata’s senior officer severance
plan.

 

  •   You will be eligible to participate in Versata’s benefit programs under
the terms set forth in the documents governing the plan.



--------------------------------------------------------------------------------

Yasmin Zarabi

1/27/04

Pg. 2

 

  •   You agree to abide by the policies and procedures outlined in the Human
Resources Guidelines.

 

  •   Versata is an at-will employer, and therefore allows either employees or
the company the right to terminate employment whenever and for whatever reason
is deemed suitable, with or without notice. You can be promoted, demoted, or
have your title changed with or without cause or notice at the will of the
company. The “at-will” nature of your employment, as outlined above, cannot be
changed except in writing signed by the President of Versata.

 

This offer letter, together with the various documents referenced herein,
represent the complete offer by the Company. No other agreements (verbal or
otherwise) which are not specifically cited shall be in effect.

 

To show your acceptance of this offer please sign this letter in the space
indicated and return it to Tina Estrada in the HR Department.

 

Sincerely,

 

/s/ Alan Baratz

Alan Baratz

President and CEO

 

AGREED, ACKNOWLEDGED AND ACCEPTED:

       

Effective Date: January 27, 2004

        /s/ Yasmin Zarabi      

1/27/04

Yasmin Zarabi (Signature)

     

Date

 

www.versata.com



--------------------------------------------------------------------------------

EMPLOYEE STATUS CHANGE NOTICE

 

Please fill in any changes or corrections under the “To” column

 

EMPLOYEE NAME:        

Yasmin Zarabi

        Change Effective Date:    12/17/2004          

FROM

--------------------------------------------------------------------------------

       

TO

--------------------------------------------------------------------------------

Job Title:                     Department Name/Number:                    
Manager:                     Status:                                          
     COMPENSATION                     Annual Salary:         $140,000.00        
$160,000.00 Bonus:        

25% of base salary

       

35% of base salary

Stock:                     Commission:                     Next Salary Review
Date:                    

            REASON FOR CHANGE   

(attach supporting documents)

    

¨        TRANSFER

  

x       MERIT INCREASE

  

¨        VOLUNTARY

         TERMINATION

  

¨        BEGIN LEAVE OF

         ABSENCE

¨        REORGANIZATION

  

¨        EQUITY INCREASE

  

¨        INVOLUNTARY

         TERMINATION

  

¨        RETURN FROM LEAVE

         OF ABSENCE

¨        MANAGER CHANGE

  

¨        PROMOTION

  

¨        LAYOFF

    

¨        TITLE CHANGE

  

¨        BONUS

  

¨        ELIMINATION OF

         POSITION

    

OTHER If other, please specify

   

If reason is leave or termination, please provide last day worked:    

 

COMMENTS / ADDITIONAL INFORMATION:

 

Salary adjustment

 

APPROVALS                    

CEO:

  /s/ Alan Baratz   

Date: 1/5/05

  

Human

Resources:

   /s/ Deana Stanger   

DATE: 12.20.04

CFO/COO:

  

Date:                    

  

Manager:

       

DATE:                    

                   Distribution    Original   

¨        Employee Personnel File

                   Copy   

¨        HRIS

                       

¨        Payroll